
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 44
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2007
			Mr. Obama (for himself,
			 Mr. Durbin, Mr.
			 Kerry, Mrs. Clinton,
			 Mr. Alexander, Mr. Cardin, Mr.
			 Lugar, Mr. Levin,
			 Mr. Harkin, Mr.
			 Lieberman, Mr. Reid,
			 Mr. Kennedy, Mr. Bingaman, Mrs.
			 Boxer, Mr. Dodd,
			 Ms. Landrieu, Mr. Schumer, Ms.
			 Stabenow, Mr. Brown,
			 Mr. Voinovich, Ms. Mikulski, and Mr.
			 Wyden) submitted the following concurrent resolution; which was
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  commemorative postage stamp should be issued honoring Rosa Louise McCauley
		  Parks.
	
	
		Whereas Rosa Parks was born Rosa Louise McCauley in
			 Tuskegee, Alabama, on February 4, 1913, and died on October 25, 2005;
		Whereas Rosa Parks was an African American civil rights
			 activist and seamstress whom Congress dubbed the Mother of the
			 Modern-Day Civil Rights Movement;
		Whereas Rosa Parks refused on December 1, 1955, to obey
			 bus driver James Blake’s demand that she relinquish her seat to a white man and
			 her subsequent arrest and trial for this act of civil disobedience triggered
			 the Montgomery Bus Boycott, one of the largest and most successful mass
			 movements against racial segregation in history, and launched Martin Luther
			 King, Jr., one of the organizers of the boycott, to the forefront of the civil
			 rights movement;
		Whereas Rosa Parks’s role in American history earned her
			 an iconic status in American culture, and her actions have left an enduring
			 legacy for civil rights movements around the world;
		Whereas through her role in sparking the boycott, Rosa
			 Parks played an important part in internationalizing the awareness of the
			 plight of African Americans and the civil rights struggle; and
		Whereas Rosa Parks epitomized the struggle of everyday
			 people trying to make a difference, as she took a stand against injustice and
			 inequality: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)a
			 commemorative postage stamp should be issued by the United States Postal
			 Service honoring Rosa Louise McCauley Parks;
			(2)the provision
			 requiring that an honoree must have died at least 5 years before this honor can
			 be bestowed upon them, excepting Presidents of the United States, should be
			 waived; and
			(3)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
